Name: Commission Regulation (EC) No 2519/98 of 24 November 1998 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: prices;  trade;  EU finance;  consumption;  plant product;  free movement of capital
 Date Published: nan

 Avis juridique important|31998R2519Commission Regulation (EC) No 2519/98 of 24 November 1998 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92 Official Journal L 315 , 25/11/1998 P. 0007 - 0009COMMISSION REGULATION (EC) No 2519/98 of 24 November 1998 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 10(4) thereof,Whereas provisions on the treatment of cereals imported into the Community are set out in Commission Regulation (EC) No 1249/96 (3), as last amended by Regulation (EC) No 2092/97 (4);Whereas, in view of experience in applying the provisions of Regulation (EC) No 1249/96 and to improve the clarity and applicability of certain provisions, there is a need to adjust this text, particularly some aspects of a technical nature relating to the representative cif import price to be used as a basis for calculating the corresponding import duty in the provisions on imports of durum wheat with a vitreous grain content of between 60 and 73 %; whereas Regulation (EC) No 1249/96 should therefore be amended; whereas, to avoid problems for operators, these amendments shall apply solely to import certificates issued from the date this Regulation enters into force;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1249/96 is hereby amended as follows:1. Article 4(1) and (2) are replaced by the following:'1. For common wheat of high, medium and low quality, durum wheat of high and medium quality, maize and other feed grains the components determining the representative cif imports prices indicated in Article 10(2) of Regulation (EEC) No 1766/92 shall be:(a) the representative exchange quotation on the market of the United States of America;(b) the known commercial premiums and discounts attached to this quotation on the United States market on the quotation day and in particular, in the case of durum wheat, attached to the meal quality;(c) the sea freight costs between the United States (Gulf of Mexico or Duluth) and the port of Rotterdam for a vessel of at least 25 000 tonnes.The Commission shall record each working day:- component (a) from the exchanges and using the reference qualities shown in Annex II,- components (b) and (c) from publicly available information. However, in the case of durum wheat of medium quality a discount of ECU 10 per tonne shall be withheld under (b).2. The representative cif import prices for barley, maize and, in the case of common wheat and durum wheat, for each standard quality shall be the sum of components (a), (b) and (c) indicated by the Commission in accordance with the second subparagraph of paragraph 1.However, the representative cif import prices for imports of barley, maize and, in the case of common wheat and durum wheat, each standard quality that are made:- overland or by river,- by sea on vessels arriving in the Community from ports located in the Mediterranean, Black Sea or Baltic Sea,shall be reduced by ECU 10 per tonne. In this case the import duty reductions provided for in Article 2(4) shall not be applicable.In cases where third countries grant subsidies on exports of standard medium or low quality common wheat to European or Mediterranean basin countries so that world market prices can be undercut the Commission may take account of these subsidies in establishing the representative cif price for importation into the Community.`;2. Annex I is replaced by the Annex to this Regulation;3. the last subparagraph of Article 6(1) is replaced by the following:'The goods shall be classed in the standard quality for which all the requirements indicated in Annex I are met. However if the quality of durum wheat of code CN 1001 10 is lower than that specified in Annex I for durum wheat of medium quality, the import duty shall be that applicable on common wheat of low quality.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 161, 29. 6. 1996, p. 125.(4) OJ L 292, 25. 10. 1997, p. 10.ANNEX 'ANNEX I>TABLE>>TABLE>